USCA11 Case: 18-14119     Date Filed: 10/25/2021   Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 18-14119
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ALEX HUNTLEY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Alabama
          D.C. Docket No. 3:18-cr-00008-WKW-WC-1
                    ____________________
USCA11 Case: 18-14119       Date Filed: 10/25/2021    Page: 2 of 12




2                      Opinion of the Court                18-14119


Before ROSENBAUM, ANDERSON, and HULL, Circuit Judges.
PER CURIAM:
        After a jury trial, Alex Huntley appeals his conviction for
deprivation of rights under color of law resulting in bodily injury,
in violation of 18 U.S.C. § 242. On appeal, Huntley challenges the
sufficiency of the evidence to support his conviction. After
review, we affirm.
                 I.     BACKGROUND FACTS
A. Offense Conduct
      Huntley is a former lieutenant of the police department in
Tuskegee, Alabama. In December 2014, while working an off-
duty security detail at the Tuskegee municipal complex, he saw
Edward Turk ride an all-terrain vehicle (“ATV”) through the
Tuskegee town square toward a local liquor store. He radioed
the police department to request assistance in responding.
       In response, Officer Justin Echols arrived in a marked
patrol vehicle at the liquor store and stopped near Huntley and
the ATV. Huntley was dressed in full uniform but had driven to
the liquor store in his personal vehicle. When Turk came out of
the liquor store, Huntley told him that he was not supposed to be
riding an ATV in the town area. Huntley told Turk that he was
not under arrest, but instructed him to sit in Officer Echols’s
patrol car while he wrote him a citation.
USCA11 Case: 18-14119        Date Filed: 10/25/2021      Page: 3 of 12




18-14119                Opinion of the Court                         3

       Turk sat down in the car but did not put his legs into the
car, so Huntley put his hands on Turk’s legs and attempted to
push them into the vehicle. Turk stood up, Huntley pushed him
again, and Turk punched Huntley in the side of the head. After
Turk and Huntley had been wrestling for a minute or two, Officer
Echols handcuffed Turk and placed him in the patrol car.
Huntley told Officer Echols to take Turk to the jail and that he
would handle everything.
        Officer Echols drove Turk to the police station, and when
they arrived, Turk, who was still handcuffed, complied with
Officer Echols’s command to exit the vehicle and walk toward the
station. Huntley met them at the front door of the station and
had a conversation with Turk. While they were standing outside,
Huntley sprayed Turk with mace twice, even though Turk was
still handcuffed, not making any threatening movements, and not
attempting to escape. The mace burned Turk’s eyes.
      Huntley then took Turk inside the police station to the
holding cell room,1 where he tripped Turk and began beating him
while he was on the ground. Officer Echols, Officer Cedric Craig,
and four trainee officers either saw Huntley hitting and kicking
Turk or heard Turk screaming while in the holding cell room.
Huntley told the trainees to leave.



1The “holding cell room” was a room at the Tuskegee police station that
had two temporary holding cells in it.
USCA11 Case: 18-14119       Date Filed: 10/25/2021    Page: 4 of 12




4                      Opinion of the Court               18-14119

       A few minutes later, Huntley walked Turk to the station’s
briefing room and placed him in a chair while the officers began
to do paperwork to process his arrest. Turk was still handcuffed.
At some point, Turk made a comment that Huntley did not like,
and Huntley walked over to Turk, knocked him off his chair, and
kicked him while he was on the ground. When the trainees saw
Turk later in the briefing room, his face and eyes were swollen,
he was spitting blood, and he had blood on his face.
       Officer Echols drove Turk to the Macon County Jail and,
once there, Turk requested medical attention. Audrey Peterson,
an emergency medical technician, was called to the jail to
examine Turk. When she got there, Turk’s lip was bloody, he
had bruises and scrapes on him, his eyes were red, and he told her
that he was in pain all over his body. Peterson advised Turk to go
to the hospital for further testing, which he did after he was
released from the jail.
B. Procedural History
       An indictment charged Huntley with one count of
deprivation of rights under color of law resulting in bodily injury,
in violation of 18 U.S.C. § 242. Specifically, the indictment
charged that Huntley willfully deprived Turk of the right to be
free from the use of unreasonable force by one acting under color
of law.
      At trial, the government presented evidence of the facts
recounted above, including, among other things, (1) testimony
USCA11 Case: 18-14119           Date Filed: 10/25/2021        Page: 5 of 12




18-14119                  Opinion of the Court                              5

from Turk, EMT Peterson, Officer Echols, Officer Craig, and four
Tuskegee Police Department trainees who were at the police
station on December 24, 2014; (2) the pants Turk wore that day,
which had blood stains on them; and (3) pictures of Turk taken by
his mother soon after the incident, in which he had chipped teeth,
cuts, scratches, swollen wrists, and bruises.
       At the close of the government’s evidence, Huntley moved
for a judgment of acquittal. Huntley’s counsel argued that Turk
was injured during the fight at the liquor store, not at the police
station, and that Huntley had not used an unreasonable amount
of force. The district court denied Huntley’s motion. Huntley
renewed his motion at the close of evidence. 2 After deliberation,
the jury found Huntley guilty of the § 242 charge. The district
court sentenced Huntley to 36 months of imprisonment, followed
by 36 months of supervised release. 3
                          II.     DISCUSSION
      On appeal, Huntley argues that his § 242 conviction is not
supported by substantial evidence.

2 The district court did not make an express ruling on Huntley’s renewed
motion for a judgment of acquittal as to the § 242 count. However, it denied
the renewed motion implicitly by stating that it would reserve ruling on
Huntley’s motion as to another count (which is not relevant to this appeal),
as it had done in its earlier ruling.
3 Huntley began his term of imprisonment on October 24, 2018, and was
released from prison on May 13, 2021. In this direct appeal, he does not raise
any sentencing issues.
USCA11 Case: 18-14119           Date Filed: 10/25/2021        Page: 6 of 12




6                         Opinion of the Court                     18-14119

        To prove a violation of 18 U.S.C. § 242, the government
must present evidence that the defendant acted (1) willfully and
(2) under color of law (3) to deprive a person of rights protected
by the Constitution or laws of the United States. United States v.
House, 684 F.3d 1173, 1198 (11th Cir. 2012). 4 The Fourth
Amendment’s freedom from unreasonable searches and seizures
encompasses the right to be free from the use of excessive force
during an arrest. Graham v. Connor, 490 U.S. 386, 394-95, 109
S. Ct. 1865, 1871 (1989). An officer violates the Fourth
Amendment if he uses gratuitous force against an arrestee who is
under control and not resisting. See Lee v. Ferraro, 284 F.3d
1188, 1199 (11th Cir. 2002) (holding that an officer’s use of force
after the plaintiff was “arrested, handcuffed, and completely
secure, and after any danger to the arresting officer as well as any
risk of flight had passed” was excessive).
        When reviewing sufficiency of the evidence, we view the
evidence in the light most favorable to the government. United
States v. Hunt, 526 F.3d 739, 744 (11th Cir. 2008). Evidence is
sufficient to sustain a conviction if any rational trier of fact could
have found the elements of the crime beyond a reasonable doubt.


4 This Court reviews de novo the sufficiency of evidence supporting a
conviction. United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011).
However, if a defendant raised specific challenges to the sufficiency of the
evidence in the district court and raises a different sufficiency challenge on
appeal, we review his new argument for plain error. See United States v.
Baston, 818 F.3d 651, 664 (11th Cir. 2016).
USCA11 Case: 18-14119        Date Filed: 10/25/2021     Page: 7 of 12




18-14119               Opinion of the Court                         7

Id. at 745. “The evidence need not be inconsistent with every
reasonable hypothesis other than guilt.” Id. Rather, the jury may
choose from several reasonable conclusions that could be drawn
from the evidence. Id.
       Huntley argues that the government did not present
evidence sufficient to prove that he was acting under color of law
when he assaulted Turk or that Turk’s injuries were caused by the
assault at the police station, as opposed to the fight at the liquor
store’s parking lot. We address these arguments in turn.
A. “Under Color of Law”
       An act is “under color of law” for purposes of § 242 if it is
effected by a law enforcement officer acting under pretense of
law. House, 684 F.3d at 1200. Actions of officers who undertake
to perform their official duties are included, whether the acts hew
to the line of the officers’ authority or overstep it. Id. Thus, a law
enforcement officer acts under color of law “when he acts with
authority possessed by virtue of his employment with the
government,” or when “the manner of his conduct . . . makes
clear that he was asserting the authority granted him and not
acting in the role of a private person.” Id. (quotation marks
omitted).
       In Almand v. DeKalb County, this Court held that a police
officer was acting as a private person, not a state actor under the
color of law, when he forced his way into a victim’s home and
assaulted her. 103 F.3d 1510, 1514 (11th Cir. 1997). There, the
USCA11 Case: 18-14119       Date Filed: 10/25/2021   Page: 8 of 12




8                     Opinion of the Court                18-14119

officer was acting under the color of law initially, when he came
to the victim’s home to speak to her about a police investigation.
Id. But the officer left when the interview was finished. He only
later gained entry to the victim’s apartment by bursting through
the front door with force. Id. We explained that the second entry
to the victim’s apartment, and the subsequent assault, were
private acts not accomplished because of his role as a police
officer, as any burglar could have committed the same violent
acts. Id. at 1515.
       Similarly, in Butler v. Sheriff of Palm Beach County, this
Court concluded that a corrections officer who held a young man
at gunpoint after finding him in her home with her daughter was
not acting under color of law because the officer did not use her
law enforcement position to gain access to the house. 685 F.3d
1261, 1267 (11th Cir. 2012). In addition, although the officer used
the pistol that she was issued through her employment as a state
officer, any adult without a felony record could lawfully possess a
firearm, and the officer used the firearm purely for private ends.
Id. We concluded that the officer was an angry parent who
happened to be in uniform and have a gun at the time of the
incident, and any other angry parent could have done what she
did. Id.
B. No Error
      Huntley made specific sufficiency of the evidence
arguments below but did not raise the argument that sufficient
evidence did not support the jury’s verdict on the “under color of
USCA11 Case: 18-14119        Date Filed: 10/25/2021     Page: 9 of 12




18-14119               Opinion of the Court                         9

law” element. Thus, we review that argument, raised for the first
time on appeal, for plain error. See Baston, 818 F.3d at 664.
       In any event, Huntley has not shown any error, let alone
plain error, in the jury’s verdict as to this element. We readily
conclude sufficient evidence existed for the jury to find beyond a
reasonable doubt that he was acting under color of law when he
subjected Turk to unreasonable force.5
       Although Huntley first contacted Turk while he was off
duty and driving his personal truck, he was wearing his full police
uniform. Without his position as a police officer, Huntley would
not have been able to require Turk to stop, threaten him with a
citation, or direct him to stay in Officer Echols’s patrol car and
wait. Further, Huntley’s authority as a lieutenant allowed him to
direct Officer Echols to transport Huntley to the police station.
Huntley would not have been allowed to escort Turk inside the
police station alongside Officer Echols without Huntley’s status as
a police officer, and it was during this walk that he sprayed Turk
in the face with mace even though, according to several trial
witnesses, Turk was not making any threatening movements or
trying to escape.
       What’s more, but for Huntley’s authority as a police
officer, he would not have had access to Turk in the holding cell
room or the briefing room. According to the testimony of

5 Huntley does not challenge the sufficiency of the evidence as to the
unreasonable force element.
USCA11 Case: 18-14119      Date Filed: 10/25/2021    Page: 10 of 12




10                    Opinion of the Court                18-14119

numerous trial witnesses, Huntley beat Turk in the holding cell
room and briefing room while Turk was handcuffed and not
physically resisting. Unlike the defendant in Almand, Huntley did
not gain access to Turk at the police station by forcing his way
into the building to accomplish a private act, but rather was
allowed into the building and allowed to access Huntley based on
his employment as a police officer. See Almand, 103 F.3d at 1515.
Further, unlike the defendant in Butler, Huntley did not do what
any other angry individual could have done to Turk. Rather,
Huntley had the unique ability to detain Turk and continue to
access him in the police station because of his status as a police
officer. See Butler, 685 F.3d at 1267.
      Thus, sufficient evidence existed for the jury to conclude
that Huntley acted under color of law while subjecting Turk to
unreasonable force.
C. Bodily Injury
      On appeal, Huntley also argues that the government did
not show that his actions at the police station were the only cause
of Turk’s injuries.
       As background, the statutory maximum sentence for a
violation of § 242 is one year of imprisonment, but “if bodily
injury results from the acts committed in violation” of § 242, the
statutory maximum is raised to ten years of imprisonment.
18 U.S.C. § 242. “Bodily injury” means “(A) a cut, abrasion,
bruise, burn, or disfigurement; (B) physical pain; (C) illness;
USCA11 Case: 18-14119      Date Filed: 10/25/2021    Page: 11 of 12




18-14119              Opinion of the Court                      11

(D) impairment of a function of a bodily member, organ, or
mental faculty; or (E) any other injury to the body, no matter
how temporary.” See United States v. Myers, 972 F.2d 1566,
1572-73 (11th Cir. 1992) (noting that § 242 does not define “bodily
injury” and applying the presumption that, in drafting § 242,
Congress adopted the term’s “established meaning” as defined in
numerous other federal criminal statutes).
      Here, the government needed to show only that Huntley’s
unreasonable use of force against Turk caused bodily injury to
Turk, not that the unreasonable use of force was the sole cause of
all of Turk’s injuries. See 18 U.S.C. § 242 (enhancing the
maximum penalty “if bodily injury results from the acts
committed in violation of this section”).
        Moreover, the trial testimony sufficiently showed that
Huntley’s actions leading into the police station and inside the
building resulted in at least some bodily injury to Turk. Trial
witnesses testified that Turk had blood in his mouth and on his
face after the briefing room incident, indicating some kind of cut
or abrasion occurred in the briefing room. The government
entered into evidence a pair of bloodstained pants that Turk
testified were stained as a result of his injuries from Huntley and
pictures taken of Turk soon after the incident showing him with
chipped teeth, cuts, and bruises. Peterson testified that Turk had
a bloody lip, abrasions, and red eyes, and that Turk reported
feeling pain all over his body. In addition, Turk himself testified
that he was in pain because of the mace sprayed in his eyes and
USCA11 Case: 18-14119        Date Filed: 10/25/2021   Page: 12 of 12




12                    Opinion of the Court                18-14119

the physical assaults that occurred inside the holding cell room
and the briefing room.
        This evidence of Turk’s injuries, coupled with the
testimony from Turk, Officers Craig and Echols, and the four
trainees that Huntley physically assaulted Turk with mace, kicked
him, and punched him, all while he was handcuffed, not
physically resisting, and not attempting to escape, was more than
sufficient for a reasonable jury to infer that Huntley’s actions in
violation of Turk’s right to be free from unreasonable force
caused at least some of Turk’s bruising, bleeding, and pain. Thus,
we reject Huntley’s argument on appeal about bodily injury.
                      III.    CONCLUSION
       In sum, sufficient evidence supported the jury’s findings
that Huntley acted under the color of law when he subjected
Turk to unreasonable force and that the use of unreasonable force
caused bodily injury to Turk. Accordingly, we affirm Huntley’s
§ 242 conviction.
      AFFIRMED.